Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-112 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 27 of claim 1, the phrase “wherein the predefined weight is particularly 2500 g” is indefinite because it is unclear whether the limitation following the word “particularly” is a part of the claimed invention. See MPEP 2174.05(d). The word “particularly” in this phrase should be deleted. At the end of line 27 in claim 1, the word –and—should be inserted since the next line recites the last type of information in the plurality of covariates. It is suggested to rewrite step 5) on the last four lines of claim 1 as follows in order to positively refer to the calculated bilirubin level recited on lines 6-7 of claim 1:
--5)	obtaining the calculated bilirubin level in the neonate from the acquired series of bilirubin levels and the bilirubin model function with the determined model parameters, wherein the calculated bilirubin level is a bilirubin level of the neonate for a time later than a lastly acquired bilirubin level of the series of bilirubin levels--. 
	On the last line of claim 2, the phrase “the bilirubin elimination rate ate a time t” should be changed to -- the bilirubin elimination rate at a time t—in order to correct a typographical error in this phrase.
	On lines 1-2 of claim 7, the phrase “wherein the at least one covariate comprises” should be changed to –wherein the plurality of covariates further comprises—since claim 7 recites an additional type of information included in the plurality of covariates (i.e. information about a blood incompatibility). On line 3 of claim 7, the phrase “information whether the neonate had an ABO blood type” should be changed to -- information whether the neonate has an ABO blood type—so as to use the present tense. 
	The word –and—should be inserted at the end of line 5 in claim 8 since the next line recites the last limitation in the claim.
	On line 8 of amended claim 9, the phrase “each model parameter is estimated” is indefinite since it is not clear what is meant by “estimated” and whether this means that each model parameter is only roughly determined using some technique. It is suggested to change this phrase to -- each model parameter is determined--. On each of lines 11, 12 and 15 of amended claim 9, the phrase “the covariate” should be changed to –the at least one covariate—so as to use the same terminology as recited in claim 1. On lines 14-15 of amended claim 9, the phrase “median (COV) is a median of the at least one covariate in population” is indefinite since it does not make proper sense and it is unclear what the “population” consists of. It is suggested to change this phrase to -- median (COV) is a median of the at least one covariate in an associated population comprising a neonate exhibiting average covariates--. 
	On lines 1-2 of claim 10, the phrase “the expected bilirubin level” lacks antecedent basis and should be changed to –the calculated bilirubin level--. 
	On lines 1-2 of claim 12, the phrase “wherein the bilirubin levels are determined from a sample” should be changed to –wherein the bilirubin levels are acquired from a sample—so as to use the same terminology recited in claim 1.
	On line 1 of claim 14, the phrase “time interval” should be changed to –a time interval—so as to make proper sense. On line 3 of claim 14, the phrase “determining the expected bilirubin level” should be changed to –calculating the calculated bilirubin level—in order to provide proper antecedent basis and refer to the step of calculating the calculated bilirubin level in claim 
1.
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.
The previous objection to the abstract made in the last Office action mailed on July 5, 2022 has been withdrawn in view of the amendments made to the abstract. The previous rejections of the claims under 35 USC 112(b) made in the last Office action have also been withdrawn in view of the amendments made to the claims. However, new rejections of the amended claims under 35 USC 112(b) are set forth above, as necessitated by the amendments made to the claims. The previous provisional rejection of the claims under 35 USC 101 as claiming the same invention as that of the claims in copending Application No. 17/695,714 has been withdrawn in view of the amendments made to the claims. In addition, the amended claims are not provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims in copending Application No. 17/695,714 since Applicants have filed a proper terminal disclaimer over copending Application No. 17/695,714 on October 14, 2022. Applicants are requested to make the suggested changes in the claims as noted in paragraph no. 4 above in order to overcome the rejection of the claims under 35 USC 112(b) and to place the claims in condition for allowance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 27, 2022